Order entered July 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00579-CV

          HCBECK LTD, AEROTEK, INC. AND JR BULTER, INC., Appellants

                                              V.

     LERONE BOYD; MICHAEL MARSHALL; JIMMY ALLEN.; AND TROJUAN
                         CORNETT, Appellees

                          On Appeal from the 95th District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-00907

                                          ORDER
       Before the court is the July 25, 2019 “Unopposed Motion to Dismiss Appeal as to

Defendants/Appellants H.C. Beck Ltd. d/b/a Beck Group” filed by appellees Lerone Boyd,

Michael Marshall, Jimmy Allen, and Trojuan Cornett. Appellees (1) assert they have reached a

settlement of all claims between them and appellant H.C. Beck Ltd. d/b/a Beck Group and

(2) request that this court dismiss this appeal as to appellant H.C. Beck Ltd. d/b/a Beck Group

only and remove H.C. Beck Ltd. d/b/a Beck Group from this appeal’s caption. Counsel for

appellees asserts he has conferred with counsel for all appellants and none are opposed to the

requested relief.
       We GRANT appellees’ July 25, 2019 unopposed motion to dismiss this appeal as to H.C.

Beck Ltd. d/b/a Beck Group. We DISMISS this appeal as to H.C. Beck Ltd. d/b/a Beck Group

only and remove H.C. Beck Ltd. d/b/a Beck Group from the caption of this appeal. This appeal

remains pending as to all other appellants.

                                                 /s/    CORY L. CARLYLE
                                                        JUSTICE